 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JONATHAN HANKS,                                   No. 1:18-cv-00202-LJO-SKO (HC)
12                       Petitioner,
13           v.                                         ORDER REGARDING STATUS OF CASE
14    MICHAEL SEXTON, Warden,                           (Doc. 30)
15                       Respondent.
16

17          Petitioner, Jonathan Hanks, is a state prisoner proceeding pro se with a petition for writ of
18
     habeas corpus pursuant to 28 U.S.C. § 2254. On October 19, 2018, Petitioner filed a notice entitled
19
     “Notice of Respondent’s Failure to Inform Petitioner of Respondent’s Reply to Petitioner’s
20
     Opposition Dated August 06, 2018; And Petitioner’s Request to Know the Status of the Magistrate
21
     Judge’s Recommendation.”          (Doc. 30.)   Petitioner appears to contend he did not receive
22

23   Respondent’s reply to his opposition.

24          Respondent filed a timely reply to Petitioner’s response on September 17, 2018. (Doc. 28.)
25   Because it appears Petitioner did not receive the reply, Respondent re-served Petitioner on October
26
     22, 2018. (Doc. 31.)
27

28
                                                       1
 1            Petitioner further requests a statement of the status of the above-captioned case. The
 2   undersigned has taken the petition under submission and will issue findings and recommendations
 3
     in due course.
 4

 5
     IT IS SO ORDERED.
 6

 7   Dated:     October 23, 2018                               /s/   Sheila K. Oberto           .
                                                     UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
